Citation Nr: 1800025	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  11-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy prior to March 9, 2017, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1961 to August 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

During the pendency of this appeal, this claim was referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b).  The Director denied this special entitlement in a September 2017 decision.

In a November 2015 decision, the Board denied the Veteran's claim for a disability rating in excess of 10 percent for right lower extremity radiculopathy, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the issue back to the Board pursuant to a June 2016 Court Order based on a June 2016 Joint Motion for Remand (JMR).


FINDINGS OF FACT

1.  Throughout the appeal period, the competent and probative evidence of record demonstrates that Veteran's right lower extremity radiculopathy symptoms have been, at most, moderate.

2.  Throughout the appeal period, the competent and probative evidence of record does not demonstrate that the Veteran has been unable to obtain or maintain employment consistent with his education and experience due solely to his service-connected disabilities.





CONCLUSIONS OF LAW

1.  Prior to March 9, 2017, the criteria for a 20 percent disability rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107(b), 7104 (2012); 38 C.F.R. §§ 4.2, 4.6, 4.124a, Diagnostic Code 8520 (2017).

2.  Beginning March 9, 2017, the criteria for a disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 7104 (2012); 38 C.F.R. §§ 4.2, 4.6, 4.124a, Diagnostic Code 8520 (2017).

3.  Throughout the period of the claim, the criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 7104 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Compliance with Prior Court and Board Remands

In a November 2015 decision, the Board denied a disability rating in excess of 10 percent for right lower extremity radiculopathy and the Veteran appealed this denial to the Court.  The Court remanded the issue back to the Board pursuant to a June 2016 Court Order based on a June 2016 JMR.  In the JMR, the parties agreed that the Board failed to consider relevant evidence from the Veteran's private providers regarding the level of severity as it related to objective manifestations of the Veteran's right lower extremity radiculopathy.  Specifically, the parties found the Board's statement of reasons or bases to be inadequate as it did not address relevant evidence that reflected the Veteran's symptomatology was not "wholly sensory" or suggested a rating in excess of 10 percent would be warranted.  See 38 C.F.R. § 4.124a (providing that "[w]hen the involvement is wholly sensory, the rating should be for mild, or at the most, the moderate degree").

In February 2017, the Veteran's claim was remanded by the Board to the Agency of Original Jurisdiction (AOJ) to obtain outstanding medical records and to afford the Veteran a more recent VA examination to determine the current level of severity of his right lower extremity radiculopathy.  Outstanding VA treatment records were obtained and associated with the evidence of record with the Board.  The AOJ attempted to obtain outstanding private records; one private medical provider indicated there were no records available and another did not respond to multiple requests for records.  The AOJ informed the Veteran in an April 2017 letter that copies of private medical records had been requested and also informed him that it was ultimately his responsibility to submit relevant evidence in support of his claim.  The Veteran also underwent VA spine and peripheral nerve examinations in March 2017.

In a March 2017 rating decision, the RO increased the Veteran's rating for right lower extremity radiculopathy to 20 percent disabling beginning March 9, 2017.  In a March 2017 Supplemental Statement of the Case, the RO continued the 10 percent rating prior to March 9, 2017, and continued the 20 percent rating thereafter.  Following the receipt of additional medical evidence, the Veteran's claims were again readjudicated in an October 2017 Supplemental Statement of the Case, which continued the assigned staged ratings.  Based on the foregoing, the Board also finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, neither the Veteran nor his private attorney have alleged any compliance deficiencies.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy is rated under Diagnostic Code 8520, which contemplates paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this diagnostic code, ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather than applying a mechanical formula, VA must evaluate all the evidence in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Entitlement to TDIU

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU does require that the claimant show an inability to secure and follow substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16.  

Unlike the regular disability Rating Schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities; however, the Board is precluded from assigning extra-schedular TDIU in the first instance.  38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Factual Background

The Veteran's claim for an increased rating was received by VA on January 21, 2010.  In his November 2016 application for entitlement to TDIU, the Veteran claimed he was unemployable due to his service-connected lumbar spine disability, right lower extremity radiculopathy, and tinnitus.

The Veteran has not worked since 2006.  He attended college and has an accounting degree, but never used his degree for any gainful employment; he purchased an excavator in 1977 and was self-employed as a heavy equipment operator from 1977 to 2006.  Thereafter, he worked as a commercial truck driver and claims he was unable to continue this employment due to his service-connected low back disability and right lower extremity radiculopathy.

A September 2008 letter from the Veteran's previous employer reflects that the Veteran worked as a truck driver for two years and experienced problems with his back after long hauls.  The former employer indicated that the Veteran had not worked with them as a truck driver for over a year due to problems with his back.  The letter contains a handwritten note from the Veteran which states that in 2009 he attempted to drive a new truck for two days and that following that attempt his right leg and foot were sore for two to three weeks.

The record contains a June 2009 private medical examination report and summary letter from chiropractor W. M., D.C.  On examination, range of motion of the spine was limited by ten degrees in flexion and extension, producing lumbar pain, and a straight leg test was positive on the right side, producing dull right low back and leg pain.  Hypertonicity and focal point tenderness were present in several muscles of the right hip, thigh, and gluteal region, as well as in the back.  Deep tendon reflex and muscle strength testing were normal and there was some decreased sensation of the S-1 dermatome noted.  The Veteran's Oswestry index (which is a self-report questionnaire used to measure low back functionality) was 48/100.  The Veteran reported the pain came and went and described it as moderate; he stated it was neither getting better nor getting worse.  In one portion of the June 2009 report the Veteran indicated that pain prevented him from sitting for more than half an hour; however, in another record from the same date, the Veteran indicated that sitting alleviated symptoms.  The Veteran acknowledged experiencing increased pain when traveling and reported that he was unable to stand for more than half an hour or walk more than a quarter mile without increased pain.  The Veteran stated pain had no significant effect on his social life apart from limiting more energetic interests.  In an October 2010 letter, Dr. W. M. indicated that when the sciatic nerve is irritated and inflamed, it causes muscles innervated by the sciatic nerve to be hypertonic, and identified the muscles involved.  Dr. W. M. indicated that during his June 2009 examination of the Veteran, hypertonicity and the presence of trigger points were demonstrated in the identified muscles groups, and explained that when these muscles are chronically hypertonic, scar tissue and trigger points occur along the muscle.

At a March 2010 VA examination, the Veteran described daily nerve pain traveling down his right lower extremity rated as a 2/10, and flaring to 7/10 a few times a week lasting a few hours; discomfort started in the hip and moved down the back of his leg to his foot.  Precipitating factors included sitting and lying in bed; alleviating factors include stretching, repositioning, and changing pressure off his leg.  Regarding the extent to which the condition interfered with daily activity, he stated he had to take it easy, was very careful with physical activity so that his condition did not flare, and was careful to change positions if he was in a position where the pain worsened.  He reported he recently drove from Missouri to Florida and found that with any extended driving he had to get out and stretch; he reported prolonged periods of standing to be very difficult.  He denied unsteadiness or falls and denied the need to use assistive ambulatory devices.  On examination, sitting tolerance and sit to stand was within normal limits; gait was mildly antalgic favoring the right lower extremity.  Motor examination revealed normal bulk, tone, and strength at 5/5 proximally and distally.  Deep tendon reflexes were normal and symmetrical for patella and Achilles tendons bilaterally.  Sensory examination was intact for monofilament, vibration, position testing, and temperature, and there was decreased sensation in the S-1 dermatomal distribution for both light tough and pinprick.

October 2010 VA treatment records reflect that the Veteran experienced right knee pain for the past few months and denied a precipitating injury.  On examination, right lower extremity strength testing was 5/5 and there was no tenderness in the quadriceps or patellar tendons.  December 2010 VA treatment records indicate that a computerized tomography (CT) arthrogram revealed right medial meniscus tearing, and the examiner assessed right knee pain secondary to complex medial meniscus tearing.  The Veteran indicated he had pain in his right leg and knee which he described as "bearable" and rated it as a 2/10 and informed the physician that he saw a chiropractor for right hip and low back pain.

At a February 2011 VA examination, the Veteran reported right knee and hip pain; he did not report any tingling, numbness, or shooting pains down his leg.  He indicated he was independent in activities of daily living and was ambulatory without the use of any assistive devices, including braces.  He stated that he was limited to standing for two minutes and walking one block.  On examination, the Veteran was in no apparent distress and sitting tolerance and sit to stand were within normal limits.  Gait was within normal limits with possibly a very slight, decreased weight-bearing of the right lower extremity.  The Veteran was able to walk on his heels and toes and deep tendon reflexes were normal and symmetric for patellar and Achilles tendons.  A straight leg raise test was negative bilaterally.  Motor examination of the right lower extremity revealed normal bulk and tone with 5/5 strength and sensory examination of the right lower extremity was intact for light touch, proprioception, and vibration.  The examiner determined the Veteran's right hip pain was due to his right lower extremity radiculopathy and that the right knee pain was due to a medial meniscal tear and mild moderate chondromalacia.  Significantly, the VA examiner pointed out that private physicians' notes indicate the Veteran had right knee pain for only a short period of time, cause unknown, precipitated by walking.

At a February 2012 VA peripheral nerves examination, the Veteran reported moderate constant pain and mild numbness in his right lower extremity; he denied intermittent pain, paresthesias and/or dysesthesias.  On examination, right lower extremity muscle strength testing and sensory examinations were normal and there was no muscle atrophy.  Deep tendon reflexes of the right lower extremity were +1 (hypoactive).  Gait was abnormal, favoring the right leg due to low back pain, and the Veteran reported he regularly used a cane.  Examination revealed no evidence of any lower extremity nerve impairment.  At a February 2012 VA spine examination, the Veteran reported moderate constant pain in his right lower extremity; he denied intermittent pain, numbness, and paresthesias and/or dysesthesias.  The examiner found there was involvement of the right sciatic nerve, which resulted in moderate radiculopathy.  At that examination, the Veteran reported that he experienced constant back pain with pain radiating down his low back to his right leg, which felt like a string pulling up and down on his leg.  He also stated that a month ago he was cutting and splitting wood and that by the end of the day his back "was really sore."  He reported favoring his right leg when he walked and stated he walked approximately 2,800 feet three times a week, but that lately he had been experiencing right knee pain.

The record contains a June 2012 letter from Dr. D. D., who indicated that a letter was being written per the Veteran's request "for a brief narrative and professional opinion of his current condition and diagnosis as it relates to his injury during military service."  The Veteran informed Dr. D. D. that he was having difficulty with activities of daily living and continued to be limited in physical activity; at times he used a cane for mobility and stability.  He acknowledged difficulty sleeping due to back pain and difficulty bending and twisting when pain was at its worst.  The Veteran informed the doctor that he drove a van for VA transporting veterans to and from appointments, and that most of these appointments required the Veteran to "sit and drive in excess of 8-10 hours per day," which made his job difficult to perform on a daily basis and often resulted in pain and stiffness in his low back.  On examination, patellar and Achilles reflexes were mildly reduced on the right and there was loss of lumbar range of motion with involuntary muscle spasm and rigidity of the lumbar paraspinal muscles and supporting soft tissue.  

The record also contains a June 2012 letter from Dr. W. M. based on a physical evaluation performed in May 2012.  The Veteran reported that his back and hip pain were worse and that he was driving more (approximately 1,200 miles per week); he indicated he transported veterans to their appointments at various locations, which increased his pain, that his leg ached while driving, and that he was stiff when exiting the car.  Examination revealed a positive right straight leg test, muscle hypertonicity at the hamstring and gastrocnemius insertions (of unspecified severity) and mild hypertonicity of the hip, thigh, and gluteal muscles.  Achilles reflex was mildly decreased on the right and there was decreased sensation to touch on the lateral portion of the right leg inferior to the knee.  Dr. W. M. opined the Veteran had chronic irritation of the sciatic nerve causing increased tone of the muscles surrounding his hip, hamstring, and gastrocnemius, which the doctor opined was the reason for his increased knee and hip pain.

At a July 2012 VA primary care appointment, the Veteran's physician noted that the Veteran had "no specific complaints today other than wanting to get his DOT (Department of Transportation) physical done."  

At August 2012 VA examinations, the Veteran reported that his back pain radiated down the posterior right leg to the ankle.  He described the pain as constant and variable in intensity from a level 2/10 to a 6/10, with 10 being the most severe.  He acknowledged that his leg pain had not been severe for a couple of years and denied numbness, tingling, and weakness in his leg.  He denied any surgical procedures or epidural injections and indicated he occasionally used a cane.  The Veteran self-reported that he was limited to standing for ten to fifteen minutes, walking up to 300 feet, and lifting up to fifty pounds.  He denied limitations on reaching and sitting and denied falls in the previous year.  He indicated his driving ability was normal and that he had a several hour limit before he needed to get out and stretch.  The Veteran reported he was active with yardwork and driving for VA.  On examination, there were no motor or sensory deficits appreciated; strength, deep tendon reflexes, and sensory examinations of the lower extremities were all normal.  The Veteran was able to stand on his toes after repeated efforts and coaching from the examiner, and the examiner noted that it was not clear that the Veteran was initially putting forth the effort to do so.  The Veteran was able to perform 50 percent of a complete squat, and was unable to squat any further due to reported pulling in his right posterior leg.  The examiner noted that the Veteran was able to get on and off the examination table and to stand up from a seated position easily, without the use of his upper extremities.  When he first entered the room and when he left the room, he used a cane and gait slightly favored the right leg with less bearing; however, during the examination the Veteran turned and maneuvered around the room "quite easily."  When the examiner pointed out to the Veteran that that two months prior he had requested a physical to obtain his Department of Transportation license and asked why he did this, the Veteran reported "in case I need it again."  Range of motion of the lower extremities was normal without restriction or reproduced pain and sensory testing did not demonstrate any areas of decreased sensation, anesthesia, hyperesthesia, or dysesthesia involving the lower extremities or feet.  The examiner concluded the Veteran's right lower extremity was mild, noting no clinical evidence of motor or neurologic impairment associated and that there were only subjective complaints of pain.
 
At an October 2012 VA hip examination, the Veteran reported using a cane approximately ten percent of the time and indicated he ambulated without assistive devices ninety percent of the time.  He indicated he was limited to standing and sitting for ten minutes and walking 300 feet.  The examiner reminded the Veteran that he had indicated at the beginning of the examination that he was planning driving four to five hours away immediately after leaving the evaluation in order to pick up another veteran and that it was highly unlikely that he would be volunteering for this if he could only tolerate sitting for ten minutes.  The Veteran then stated he had to stop and rest and walk around every hour or so.  On examination, right hip range of motion was slightly decreased with pain on movement, muscle strength testing was normal, and the Veteran exhibited normal sitting and sit-to-stand tolerance.  Gait was within normal limits aside from feet slightly rotated externally.

Records from a private orthopedic doctor dated November 2012, December 2012, and March 2013 reflect positive straight leg raise tests on the right.  Muscle strength, reflexes, and sensations were found to be intact.  The Veteran was diagnosed as exhibiting right lower extremity radiculopathy symptoms; however, no assessment as to the severity was provided.  The Veteran was able to walk with a mostly non-antalgic gait and demonstrated adequate heel-toe strength, but heel walking on the right mildly exacerbated right sided back, gluteal, and leg discomfort.  At the December 2012 appointment, the Veteran reported discomfort with "any and all activities."  The examiner recommended a right L-5 transforaminal epidural steroid injection to help diminish discomfort and indicated that following the injection the Veteran's treatment plan would be adjusted accordingly.  There are no additional records from this provider associated with the evidence of record demonstrating any further treatment.

In December 2012, the Veteran sought the advice of a VA primary physician regarding his private orthopedic doctor's recommendation for an epidural injection in his back.  The Veteran informed the physician that he was doing everything he wanted to do and doing it fine; therefore, the physician recommended against the injection.

In March 2013, the Veteran sought treatment with VA after falling from a ladder; it is unclear how he fell and he readily admitted he had no business being up on a ladder and said he would avoid that in the future.  He reported some sore muscles in his neck, thoracic spine, and rib cage; the report is negative for pain and/or discomfort in his lumbar spine or right lower extremity.

A May 2013 VA treatment note reflects the Veteran sought treatment for right side lateral pain below the rib cage which began the previous day.  He told the examiner he was unsure why he was experiencing this pain, denied any known injury, and stated he did not remember hitting or bumping into anything in that area.  However, that treatment note reflects the Veteran informed another physician he was fixing his roof earlier that week and slipped, but did not remember hitting anything.  The Veteran's only complaint at that appointment was right sided lateral pain below the rib cage; the report is negative for any complaints of low back or right lower extremity pain or symptoms.

In December 2015, the Veteran went to VA requesting imaging of his spine/hips and indicated he was having pain and that his private doctor recommended magnetic resonance imaging (MRI); he stated "I'm trying to increase my benefits."  In February 2016, the Veteran presented requesting an MRI of his back and stated he had ongoing back problems with right leg radicular symptoms; he stated he would like to receive further treatment and inquired about an MRI.  He ambulated into the examination room without the use of assistive devices and was able to heel and toe walk.  In March 2016, the Veteran reported continued pain in his right leg and again inquired about an MRI of his right hip, stating that both of his chiropractors had requested one.  He further stated that "some lawyers in Rhode Island . . . want to look at the MRI from [his private orthopedic provider] and also the new one to compare them."

The record contains an April 2016 letter from Dr. W. M., which discusses the Veteran's condition based on the June 2009 and May 2012 examinations and multiple MRI reports of the right hip and low back.  The examiner noted tears in the labrum/femoroacetabular impingement (causing the bones of the ball and socket of the hip joint to not work smoothly together), which correlated with the Veteran's symptoms.  The chiropractor went on to say that low back pain with radiculopathy is "usually" accompanied by back spasms and that multiple flares of a back condition with muscle spasms results in muscle damage; this causes adhesion to develop within the muscles making them chronically tight and resulting in altered biomechanics in the knee and hip as well as accelerated degeneration of the joints.  Dr. W. M. stated that his examination of the Veteran demonstrated changes to those muscles as palpation of the muscles revealed the presence of trigger points and inelasticity, noting that on examination the Veteran's right hamstring was tighter than his left and there was a positive straight right leg raise.  Notably, it does not appear that an examination of the Veteran was performed at this time and that the chiropractor's conclusions were based on examinations performed in June 2009 and May 2012.  Interestingly, Dr. W. M. did not discuss the actual MRI report, which reflects that the muscles and tendons of the right hamstring appeared to be within normal limits and that remaining muscles/tendons visible appeared to be of normal morphology and signal intensity.

In April, May, and August 2016, the Veteran sought treatment for right plantar warts; he did not report any other right lower extremity symptoms.  At an August 2016 VA pain screening, the Veteran only reported pain in his right foot, rated at a 5/10.  At a September 2016 VA podiatry appointment, the Veteran sought treatment for plantar warts of the right foot; he had no other pedal complaints.  Neurological examination revealed epicritic sensation intact with light touch.  At a September 2016 VA primary care appointment, pedal pulses were present and normal and a sensory examination was normal/intact to monofilament.  The Veteran reported pain at a 5/10 but did not indicate where he experienced pain.

In a November 2016 statement in support of his claim for entitlement to TDIU, the Veteran indicated he began working in approximately 1977 and retired in approximately 2006 from his job as an excavator operator, where worked on various construction sites and farms performing excavation work.  As an excavator operator, he spent hours at a time moving dirt or removing trees and frequently climbed about of the machine to perform physical labor.  He indicated that as his back pain worsened, he was unable to sit in the machine or perform more physical tasks for too long before developing severe pain in his back.  He stated he lost a few jobs in 2005 and 2006 because he missed time from work to attend doctor appointments for his back and decided to stop working in 2006 altogether.  The Veteran reported he was only able to walk for about 600 feet, or for about five to ten minutes, before needing to sit down as a result of back pain.  He indicated he was only able to sit in one place for approximately ten to fifteen minutes before needing to stand up and adjust his back.  He reported disturbed sleep due to back and leg pain and stated he had to elevate his right leg to avoid discomfort; he indicated he was only able to attain five hours of uninterrupted sleep each night.  The Veteran stated he avoided lifting heavy objects whenever possible, yet acknowledged he recently attempted to move a twenty five pound rock in his yard, which caused him a great deal of pain.  He described difficulty dressing himself and getting in and out of the bathtub due to his back pain.  The Veteran indicated he suffered from nerve problems in his right leg and described a sharp, shooting pain in his upper right leg with numbness that extended down his knee and lower leg and reported experiencing problems with instability due to pain and numbness in his right leg.  He acknowledged he had never fallen but stated he lost his balance and came close to falling on multiple occasions, which he attributed to loss of strength in his right leg.  He indicated he was "not very active anymore" and that he used a cane to help maintain balance when he knew he would be walking for a long time.  The Veteran further asserted that he experienced constant ringing and buzzing in his ears which made it difficult to hear what people were saying when there was too much background noise.  He felt his tinnitus made it difficult for him to maintain attention to specific tasks or conversations.

The record contains a November 2016 private medical opinion from Dr. D. M., who indicated that the opinions therein were based on a review of the Veteran's medical records and history, lay evidence, accepted medical literature, and the doctor's education and experience as an orthopedic surgeon.  Notably, a physical examination of the Veteran was not performed, yet Dr. D. M. did interview the Veteran on the telephone.  The Veteran reported low back pain that was constant and "severe enough that if he sits or stands for more than 10-15 minutes," his back pain increased.  The Veteran stated he enjoyed deer hunting, but acknowledged difficulty climbing into a deer stand.  The Veteran also indicated he experienced right lower extremity pain that was constant and sharp and radiated from his back, through his hip/thigh, and into his calf and right foot.  Dr. D. M. opined that the assigned 10 percent rating did not accurately reflect the severity of the Veteran's symptoms and that his right lower extremity radiculopathy had been moderately severe in nature since January 2010.  Dr. D. M. emphasized the Veteran's reports of constant, sharp pain, which was exacerbated when he attempted to increase his level of daily activities.  The Veteran reported experiencing weakness in his right lower extremity causing it to give way on occasion, and indicated he was always mindful of not placing himself in a situation where his right leg could go out from underneath him and he would fall.  Dr. D. M. also opined that the Veteran would not be able to perform sedentary work because "it is well-known among those physicians who have been trained to evaluate and treat patients with significant lumbar pathology/symptoms, that these patients simply do not tolerate prolonged sitting," and that at the present time the Veteran was "severely disabled in respect to his ability to sit, stand, or walk."

In a November 2016 statement, the Veteran's attorney argued that the assigned rating for right lower extremity radiculopathy did not accurately reflect the severity of the condition because the Veteran experienced more than mild paralysis and did not have normal reflexes throughout the pendency of the appeal.  The attorney pointed to a June 2012 private medical opinion from Dr. W. M. which indicated that the Veteran had hypoactive reflexes, decreased sensation, and hypertonicity of the muscles in his right lower extremity.  Another June 2012 private medical opinion from Dr. D. D. noted reduced patellar and Achilles reflexes in the right lower extremity along with pain and numbness.  The attorney further pointed to June 2009 and October 2010 letters from Dr. W. M. which noted examination findings of hypertonic muscles in the right lower extremity.  

In that same November 2016 statement, the Veteran's attorney further argued that the Veteran was entitled to TDIU and cited to a November 2016 medical opinion from Dr. D. M., who opined that the Veteran's back disability and right lower extremity radiculopathy precluded him from physical employment.  The attorney also argued that the Veteran was precluded from sedentary employment, citing to the definition of "sedentary" in the Dictionary of Occupational Titles, which is used by the Social Security Administration, and which defines sedentary work as requiring "sitting most of the time, but may involve walking or standing . . . occasionally."  The Dictionary of Occupational Titles defines "occasional" walking or standing as up to one third of an eight hour day and indicated sedentary work also requires "[e]xerting up to 10 pounds of force."  The attorney argued that if the Veteran was unable to sit for any significant amount of time that he was precluded from sedentary work.

In December 2016 and February 2017, the Veteran sought treatment for right plantar warts; he did not endorse any right lower extremity radicular symptoms.  A February 2017 neurological examination revealed intact protective sensation via monofilament test, intact sensation to light touch, and intact proprioception and two point discrimination to the right lower extremity and foot; right lower extremity muscle strength testing was also normal.

At March 2017 VA spine and peripheral nerve examinations, the Veteran reported he was last seen by a private orthopedic physician in March 2013 due to longstanding back, buttock, and leg pain radiating down his right leg and foot.  Since that visit, the Veteran indicated he had seen a chiropractor but that he did not receive actual treatment.  The Veteran stated he had been engaged in wood splitting daily, which he was able to perform for an hour until he experienced flare-ups of soreness in the lower spine, which lasted for a day or two.  Apart from constant pain, he reported limited flexion at the waist level.  He acknowledged difficulties with prolonged sitting and described pain that would shoot down the lower right hip to the back of his leg and heel.  He described constant and intermittent pain, paresthesias and/or dysesthesias, and numbness, all of which he described as moderate.  On examination, the Veteran walked with a slight limp bearing himself more to the right and did not use an assistive device.  The Veteran had difficulty with performing activities where he had to reach to the ground, such as lacing his shoes, and pain was noted to cause functional loss.  Strength and deep tendon reflex testing of the right lower extremity were both normal and there was no muscle atrophy.  There was decreased sensation in the right lower leg/ankle and the right foot/toes and normal sensation in the right upper anterior thigh and lower thigh/knee.  The examiner determined there was incomplete paralysis of the sciatic nerve and described it as both moderate and moderately severe.  The examiner also concluded the Veteran's back condition impacted his ability to work based on the Veteran's subjective reports of constant low back pain with right radicular symptoms and objective evidence of impairment of flexion at the waist level.  The examiner advised that the Veteran avoid prolonged sitting positions, lifting more than 25 pounds, and repetitive flexion or any job that required repetitive bending at the waist.  The examiner further recommended that the Veteran change positions as needed.

At a March 2017 VA appointment, the Veteran sought treatment for diabetes and indicated he had been driving most of the day; he did not report any problems with his back or right lower extremity.  At a May 2017 VA home telehealth assessment, the Veteran sought treatment for help losing weight and dietary recommendations; he denied being in pain and denied any musculoskeletal symptoms.

In August 2017, the Veteran sought treatment after falling on a tree stump earlier that week.  He complained of pain to the right side of his mid back and of slight shortness of breath; he sustained a rib fracture.  He voiced no complaints regarding his low back or his right lower extremity.  

Analysis

Increased Rating for Right Lower Extremity Radiculopathy

Following a thorough review of the medical and lay evidence of record, Board finds that prior to March 9, 2017, the Veteran's right lower extremity symptoms have vacillated between mild and moderate; affording him the benefit of the doubt, this warrants a 20 percent disability rating for moderate right lower extremity radiculopathy.  Throughout the period of the claim, the Veteran's right lower extremity symptoms have not been moderately severe, and a rating in excess of 20 percent is not warranted.

Initially, the Board notes that the Veteran's statements have been inconsistent and conflict with other evidence of record, and therefore, affords them very little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (holding that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  The Board also finds that the Veteran's statements in support of his claim have been motivated by his desire for an increase in benefits.  See id.  In finding so, the Board recognizes that lay testimony may not be ignored simply because a witness is an interested party, but that such interest in the outcome may affect the credibility of testimony.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Throughout the entire period on appeal, while straight leg tests were mostly positive, muscle strength testing has been consistently normal.

Deep tendon reflexes were normal in June 2009, March 2010, August 2012, November 2012, December 2012, March 2013, and March 2017, and were mildly reduced/hypoactive in February 2012 and June 2012.

Sensory examinations were also generally normal throughout the appeal period.  Normal sensory findings were reported in February 2012, November 2012, December 2012, March 2013, September 2013, September 2014, October 2015, September 2016, and September 2017.  There was some decreased sensation of the S-1 dermatome in June 2009 and March 2010, and in June 2012 there was evidence of decreased sensation to the lateral portion of the right leg.  The June 2009 and June 2012 reports do not mention any other sensory impairment and the sensory examination in March 2010 was noted to otherwise be intact.  In March 2017, there was decreased sensation to light touch of the right foot/toes and lower leg/ankle, but not in the thigh/knee or upper anterior thigh.

Significantly, in March 2010 and November 2010 statements, the Veteran indicated his low back and right hip, knee, and foot pain symptoms were of such severity that he was issued a handicapped parking permit.  However, a December 2009 VA treatment note reflects that the Veteran requested a handicapped parking permit due to his chronic low back pain and left toe bunion; he did not voice any right lower extremity radicular complaints at that time.  Moreover, although the Veteran has reported sleep difficulties due to his low back and right hip, VA treatment records reflect that his sleep impairment is due to his nonservice-connected sleep apnea; in discussing sleep impairment with treating medical providers, he has never indicated this is due to his low back or right lower extremity pain or discomfort.

Further, the Veteran has sought treatment for a myriad of other medical problems throughout the period on appeal.  Complaints of low back pain and right lower extremity radicular symptoms have been few and far between.  In this regard, the Board notes that reports generated for the purposes of medical treatment may be afforded greater probative value than a veteran's statements made in support of a claim for compensation benefits because there is a strong motive to tell the truth in order to receive proper care at the time.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting the enhanced probative value of contemporaneous evidence).  At his VA primary care appointments, the Veteran rarely endorsed low back or right lower extremity radicular pain.  A January 2011 VA primary care note reflects the Veteran sought treatment for a "number of concerns," but did not mention any back or right lower extremity pain or discomfort.  At appointments in July 2011, July 2012, March 2013, September 2013, March 2014, September 2014, November 2014, March 2015, April 2015, October 2015, September 2016, May 2017, September 2017 the Veteran did not voice any concerns about his low back or right lower extremity, yet he often discussed a number of other unrelated health concerns.  At a January 2012 appointment, while the Veteran did report pain in his back and right leg and the examiner noted "we did not really talk about [it]."  However, the Veteran did discuss other health concerns with the physician at that appointment.  At December 2012 appointment, the Veteran indicated his main concern was his low back and right hip and he felt that VA was trying to reduce his benefits for those disabilities.  In April 2014, the Veteran reported that he experienced right flank pain and that he was worried about pancreatic cancer as he had two friends who had it and had complained of back symptoms; he did not voice any concerns about right lower extremity radicular symptoms.  When seeking treatment for low back pain in March 2014, the Veteran did not voice any complaints of right lower extremity radicular symptoms.  Oddly, a March 2014 VA telephone encounter note reflects the Veteran stated he forgot to mention increased back pain at his last visit, yet he did not follow-up for treatment for his back.  At his October 2015 appointment, the Veteran specifically denied any pain.  At a November 2015 VA appointment, the Veteran had a normal gait and was moving all extremities well.

There are also numerous VA podiatry records where the Veteran sought care for right plantar warts which were painful and made it difficult to walk; he did not voice any right lower extremity radicular symptoms at any of those appointments or attribute any right lower extremity impairment to his radiculopathy.  Notably, at a November 2013 VA appointment where the Veteran was requesting lab work, the examiner noted the Veteran ambulated into the examination room with a slight limp due to recent treatment for right foot plantar warts.

Moreover, VA treatment records demonstrate that the Veteran is much more active and capable of activities than he has claimed to be at private and VA Compensation and Pension examinations.  At a December 2012 private orthopedic appointment, the Veteran endorsed difficlty with "any and all activities," yet at a December 2012 VA appointment where the Veteran sought the opinion of a VA doctor regarding whether he should proceed with epidural injections, he indicated he was doing everything he wanted to do just fine.  The Veteran fell off a ladder in March 2013 and indicated he had no business being on a ladder in the first place; yet, two months later in May 2013 he apparently felt he was physically capable of going on his roof to fix it.  He did not endorse low back or right lower extremity radiculopathy symptoms at the March or May 2013 appointments.  Although at one point he indicated he was unable to do things he once enjoyed, such as boating, Veteran went out on his boat in August 2013, as evidenced by treatment that month for burns on his feet incurred while boating; significantly, at that appointment the Veteran ambulated into the examination room without difficulty.  In November 2013, the Veteran denied scheduled exercise but indicated he was "active around the house."  In June 2015, the Veteran reported "some exercise" and stated he remained active with extracurricular activities and house chores.  In August 2015, he denied participating in a regular exercise program but indicated he was "always active."  At his March 2017 VA examination, while the Veteran reported he had constant lower back pain that radiated down the right hip and leg to the back of his heel, he also reported that he split wood every day for approximately an hour, despite the fact that this caused flare-ups.  Although the Veteran has stated he has almost fallen due to loss of strength in his right leg due to right lower extremity radiculopathy, muscle strength testing has been consistently normal throughout the entire appeal period.

Moreover, the Veteran has claimed that sitting aggravates his back and right lower extremity radiculopathy; however, his statements in this regard are inconsistent with other evidence of record.  The Veteran volunteers to drive the county van for veterans to assist them in getting to and from appointments at the VA Medical Centers.  While admirable, this demonstrates that the Veteran is capable of sitting for much longer periods of time than he has claimed, even though he acknowledged taking multiple breaks to stretch.  Private treatment records from Drs. W. M. and D. D. dated June 2012 reflect that the Veteran was driving in excess of eight to ten hours a day and driving approximately 1,200 miles a week.  At an August 2012 VA examination, the Veteran stated his driving ability was normal and that he had a several hour limit before he needed to get out and stretch; he also stated his leg pain had not been severe for a couple of years.  Yet, at an October 2012 VA examination, the Veteran reported he was limited to sitting for no more than ten minutes, even though immediatley after that appointment he indicated he was going to be driving to a destination which was a minimum of four hours away.  Although the Veteran claimed he had to stop to take breaks, the Board does not find it plausible that he would stop driving every ten minutes to stretch and/or readjust his positioning.  In November 2013, the Veteran reported he continued to drive the county van for VA and that he was often at the St. Cloud VAMC, which has been noted to be a three hour drive from his residence.  In December 2014, the Veteran sought treatment for nasal deviation of his right eye, which he indicated was sometimes bothersome for him being a truck driver, yet he did not seek treatment for back pain.  VA treatment records dated April, August, and November 2015 reflect that the Veteran reported continuing to drive the county van for veterans.  In November 2016, while the Veteran reported difficulty climbing into a deer stand to hunt, he did not claim that his back or right lower extremity radiculopathy prohibited him from doing so; the Board finds it is likely he would sit in a deer stand for more than ten to fifteen minutes, which was the time limit he simultaneously identified as causing severe back pain.

The Board acknowledges the Veteran's November 2010 statement in which he argued that Dr. W. M. had been his chiropractor for several years, which rendered Dr. W. M.'s medical reports more probative than VA Compensation & Pension examination reports.  In this regard, the Court has held that there is no "treating physician" rule that would give preference to the opinions of the physician who manages and treats the patient's disease over an opinion from a VA physician who reviews all the medical evidence of record.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Despite this, the Board acknowledges that it is permissible to consider the length of treatment by a physician when considering just how familiar with the Veteran's condition the clinician may be.  See Chisem v. Brown, 4 Vet. App. 169 (1993).  However, the Veteran has not received treatment throughout the appeal period from Dr. W. M. or Dr. D. M., and has only seen these chiropractors to obtain examination reports and medical opinions to support his claims for increased compensation benefits.  The only private records associated with the record that are for treatment purposes are from an orthopedic doctor in November 2012, December 2012, and March 2013; while the March 2013 note indicates that the Veteran was to return to further discuss a treatment plan, there are no additional medical records associated with the evidence that show he returned for treatment.

The Board recognizes the argument proffered by the Veteran's attorney regarding the rating criteria under Diagnostic Code 8520.  Specifically, the attorney that the rating criteria did not provide a list of symptoms or any guidance concerning what symptoms are contemplated under each of the enumerated categories for mild, moderate, or moderately severe incomplete paralysis.  See 38 C.F.R. § 4.124a.  The attorney argued that VA policies explained that a rating for moderate incomplete paralysis is warranted where the absence of sensation is confirmed by objective findings and that moderately severe incomplete paralysis is warranted where there is "[m]otor and reflex impairment (weakness and diminished or hyperactive reflexes)."  See VA Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, § G(4).  Based on the foregoing, the attorney argued that the Veteran's right lower extremity radiculopathy manifested beyond wholly sensory impairment and warrants a minimum characterization of "moderately severe" incomplete paralysis.  In support of this, the attorney stated that the Veteran's recorded medical history demonstrated symptoms of hypertonic muscles throughout the right lower extremity in addition to hypoactive reflexes.

In response to this argument, the Board first notes that the VA Adjudication Procedures Manual M21-1 (Manual) is not binding on the Board.  The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues."  38 C.F.R. § 19.5; see also 38 U.S.C. § 7104(c).  However, this does not prevent the Manual, and the definitions contained therein, from serving as a benchmark when evaluating the degree of severity of neurological impairment.

Significantly, the guidance in the Manual was recently revised in June 2016 to "further clarify the intent of VA's policy" with regard to evaluating completely sensory peripheral nerve impairment.  The relevant portion advising adjudicators in making a choice between mild and moderate symptomatology now explains that "[t]his provision does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate."  Furthermore, the Manual now notes that "[s]ignificant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength."  Moreover, the Court recently recognized the significance of this revision in a precedential decision affirming a Board decision denying a rating in excess of 10 percent for a peripheral nerve disability under the provisions of 38 C.F.R. § 4.124a.  See Miller v. Shulkin, 28 Vet. App. 376, 380 (2017).  Importantly, in Miller the Court held that "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  Id.

Based on the forgoing, prior to March 9, 2017, the Veteran's right lower extremity radiculopathy symptoms have been mild to moderate, based on subjective reports of pain, some objective evidence of decreased sensation and reflexes, as well as objective evidence of hypertonic muscles.  Affording him the benefit of the doubt, the Board finds that prior to March 9, 2017, a disability rating of 20 percent, but no higher, is appropriate.  See 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Throughout the period of the claim, a disability rating in excess of 20 percent is not warranted because the evidence does not demonstrate that the Veteran's symptoms are moderately severe.  In finding so, the Board acknowledges that the Veteran's symptoms have not been wholly sensory, and has considered the objective evidence that demonstrates that at times the Veteran exhibited decreased sensation, hypotonic reflexes, and hypertonic muscles/trigger points.  

As noted, the Veteran's subjective complaints of right lower extremity radicular symptoms are inconsistent and conflict with objective medical evidence, and the Board affords them very little probative value.  See Caluza, 7 Vet. App. at 510-11.  Specifically, the Veteran's reports of his functional impairment conflict with evidence of his ability to perform a number of physical activities, even though he has reported pain with these activities.  Further, the Board has afforded more weight to the Veteran's statements made for the purposes of treatment rather than statements made in furtherance of his claims for compensation benefits.  See Rucker, 10 Vet. App. at 73; see also Curry, 7 Vet. App. at 68.  While the Veteran has sought treatment for a myriad of other nonservice-connected disabilities, which cause him pain and discomfort, he has not sought regular treatment for his low back or right lower extremity radiculopathy symptoms.  Although the March 2017 VA examiner described the Veteran's right lower extremity radicular pain as "moderately severe," the Board is the ultimate adjudicator and a physician's description of symptoms in this regard is not dispositive.  See 38 U.S.C. § 7401; 38 C.F.R. §§ 4.2, 4.6.  The Board finds that the evidence of record, taken as a whole, to be more probative than a single March 2017 opinion.  See id.  Importantly, the Board also notes that the March 2017 examiner acknowledged that the impairment from right lower extremity radiculopathy was based on the Veteran's subjective reports of pain.

Based on the foregoing, and with consideration of the benefit of the doubt doctrine, the Board finds that the evidence does not demonstrate that a disability rating in excess of 20 percent is warranted at any time throughout the period on appeal.

Entitlement to TDIU on an Extra-schedular Basis

The Veteran claims he is unable to obtain and maintain employment consistent with his education and experience due to his service-connected low back disability, right lower extremity radiculopathy, and tinnitus.

The Veteran's service connection disabilities include: a low back disability (rated as 10 percent disabling beginning May 30, 2008, and prior to February 6, 2012, and as 20 percent disabling thereafter), right lower extremity radiculopathy (rated as 20 percent disabling beginning August 18, 2008), tinnitus (rated as 10 percent disabling beginning February 29, 2008), a chin scar (rated as 10 percent disabling beginning May 30, 2008), and seborrheic dermatitis (rated as noncompensable beginning May 30, 2008).  The Veteran has not met the schedular criteria for entitlement to TDIU at any point during the period on appeal; therefore, the Board will consider entitlement to TDIU on an extra-schedular basis.  The Board notes that during the pendency of this appeal, this claim was referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b).  The Director denied this special entitlement in a September 2017 decision.

Ultimately, the question of whether a Veteran is entitled to TDIU is one for the adjudicator.  Following a thorough review of the record, the Board finds that the Veteran's service-connected disabilities, standing alone, do not prevent him from obtaining or maintaining substantially gainful employment consistent with his education and experience.  At the outset, the Board acknowledges that the Veteran would be precluded from working in a physically demanding occupation.  However, his service-connected disabilities alone would not preclude him from employment that is sedentary and/or involves light labor with reasonable adjustments available to accommodate his service-connected disabilities.  

Although he has not used his accounting degree, the Veteran does hold a college degree.  Further, while he previously worked in a physically demanding job as an excavator, he was self-employed in this occupation and is capable of running a business by himself.  

The evidence of record reveals no hospitalizations, emergency room visits, intensive outpatient treatment, or physical therapy for any of his service-connected disabilities.  No bedrest has ever been prescribed by physicians and there is no evidence of surgical procedures performed on any of the Veteran's service-connected disabilities.  In December 2012, the Veteran informed his orthopedic doctor that he had difficulty with "any and all activities" and this doctor suggested epidural steroid injections to alleviate his right lower extremity radicular symptoms.  Interestingly, when the Veteran sought the advice of receiving such injections from a physician at VA that same month, he informed the physician he was doing everything he wanted to do just fine, and the physician advised against injections.  The Veteran has continued to drive the county van for VA to assist in transporting veterans to their VA medical appointments, yet simultaneously has claimed to be limited to sitting for as little as ten minutes at a time.  He continues to split wood, go hunting and fishing, and has been active around the house and with yard work.  While the Board has acknowledged that these activities may cause him some pain, as highlighted previously, the Veteran's subjective reports of physical impairment have conflicted with his ability to perform various physical activities.

The Veteran has received treatment for a number of nonservice-connected disabilities and concerns, including, but not limited to, plantar warts (primarily on the right foot), sleep apnea, diabetes, dizziness, heart palpitations, hypertension, hypercholesterolemia, sinuses, depression, weight management, vision problems, fatigue, loss of sense of smell and taste, and a left hand cyst.  As stated previously, actual treatment for low back and right lower extremity radicular symptoms has been few and far between.  

While the record contains a November 2016 opinion from Dr. D. M. indicating that the Veteran was precluded from even sedentary work due to his service-connected disabilities, this determination was predicated mostly on a review of the evidence of record and a phone conversation with the Veteran; it did not involve a physical examination.  Therefore, the Board affords it little weight, particularly as the Dr. D. M. appears to have accepted the Veteran's statements as credible, when the Board has determined they are not credible.

Additionally, while the Veteran has stated his tinnitus affects his ability to concentrate, and the Board acknowledges that it may be bothersome, the evidence of record does not demonstrate that it is of such a level of severity that it prevents him from working in a capacity that is sedentary and/or involves light labor.  The Veteran worked for nearly forty years running his own business and there is no evidence he had difficulty concentrating due to tinnitus or that it affected his ability to work in any capacity.  Moreover, no private or VA physicians have indicated that the Veteran's tinnitus affects his employability.

In finding that entitlement to TDIU is not warranted, the Board acknowledges the argument that the definition of "sedentary" work in the Dictionary of Occupational Titles, describes it as requiring "sitting most of the time, but may involve walking or standing . . . occasionally."  The Dictionary of Occupational Titles defines "occasional" walking or standing as up to one third of an eight hour day and indicated sedentary work also requires "[e]xerting up to 10 pounds of force."  The Veteran's attorney argued that if the Veteran was unable to sit for any significant amount of time that he was precluded from sedentary work.  As noted numerous times in this decision, the Veteran's subjective reports of limitations on sitting are inconsistent with other evidence of record, which demonstrates he is capable of sitting for much longer than he has claimed.  While the March 2017 VA examiner indicated that the Veteran was functionally impaired and should avoid prolonged sitting, this opinion does not reflect that the Veteran would be precluded from an occupation that involved alternating sitting and standing and does not consider that this may remedied with reasonable accommodations.  Moreover, the examiner based this opinion on the Veteran's subjective reports of pain regarding his inability to sit for prolonged periods of time, and does not consider that the Veteran's statements regarding his ability to sit for any amount of time have been inconsistent.  Moreover, the definition of "sedentary" in the Dictionary of Occupational Titles, while it may accurately reflect the functional requirements of some sedentary occupations, does not provide a blanket description of what all forms of sedentary work entail.  The fact that the Veteran continues to split wood, go hunting and fishing, and is active with yardwork and around the house demonstrates he is also capable of light labor work.

In rendering this decision, the Board has considered the collective impact of the Veteran's service-connected disabilities and finds that they do not warrant a finding he is entitled to TDIU on an extra-schedular basis.  The critical question when evaluating whether TDIU is warranted is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Although the Veteran may not be able to return to jobs he previously held as an excavator or truck driver, the evidence does not reflect he is precluded from performing the acts of other employment he is qualified for.  The Board emphasizes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant entitlement to TDIU.  A high combined rating in itself is a recognition that physical and mental impairment makes it difficult to obtain and maintain employment.  See VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).  The degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. §§ 4.1, 4.15 (2017).  

Based on the foregoing, the preponderance of the evidence is against a finding that Veteran's service-connected disabilities, standing alone, preclude him from obtaining or maintaining substantially gainful employment consistent with his education and experience.  He is capable of working in a position that involves sedentary and/or light labor work, with reasonable accommodations for his service-connected disabilities.  Accordingly, entitlement to TDIU on an extra-schedular basis, is not warranted.

	
VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated February 2010 and February 2017.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, private records, and VA treatment records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded several VA examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not identified any additional existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).









	(CONTINUED ON NEXT PAGE)


ORDER

Prior to March 9, 2017, a disability rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning March 9, 2017, a disability rating in excess of 20 percent is denied.

Throughout the period of the appeal, entitlement to TDIU on an extra-schedular basis is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


